Exhibit 10.5 SECURITIES PURCHASE AGREEMENT BETWEEN Rodobo International, Inc. AND Fortune Fame International Limited DATED February 5, 2010 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the February 5, 2010 between,Rodobo International, Inc., a Nevada Company (the “Company”); and Fortune Fame International Limited, a company incorporated under laws of British Virgin Islands (“BVI I”) listed in Schedule I. The Company and BVI I are collectively referred to as the “Parties” and each of them as a “Party”. All capitalized terms not expressly defined herein shall have the meaning attributed to them in the Equity Transfer Agreements (as defined below). RECITALS: WHEREAS, an Equity Transfer Agreement has been entered into, as of February 5, 2010, by and among Harbin Tengshun Technical Development Co,, Ltd. a wholly-owned subsidiary of the Company (“HTTD”), the shareholders of Hulunbeier Beixue Dairy Co., Ltd., a Chinese company (“HBDC”), Mr. Yanbin Wang, the CEO and Chairman of the Company (“Mr. Wang”), who owns 51% of the equity interest in HBDC and Mr. Honghai Zhang (“Mr. Zhang”), who owns 49% of the equity interest in HBDC (“HBDC Equity Transfer Agreement”), pursuant to which HBDC would merge with and into HTTD, with HTTD continuing as the surviving corporation (the “HBDC Acquisition”). WHEREAS, an Equity Transfer Agreement has been entered into, as of February 5, 2010, by and among HTTD, and the shareholder of Ewenkeqi Beixue Dairy Co., Ltd., a Chinese company (“EBDC”) , Mr.
